USCA11 Case: 20-12239     Date Filed: 02/12/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12239
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:19-cv-61190-BB


FERN KOTTLER,


                                                               Plaintiff-Appellee,


                                  versus


GULF COAST COLLECTION BUREAU, INC.,


                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 12, 2021)

Before WILLIAM PRYOR, Chief Judge, NEWSOM and ANDERSON, Circuit
Judges.
          USCA11 Case: 20-12239         Date Filed: 02/12/2021    Page: 2 of 5




PER CURIAM:

      Gulf Coast Collection Bureau, Inc., appeals the summary judgment in favor

of Fern Kottler’s complaint that it violated the Fair Debt Collection Practices Act

by mailing her a validation notice for a debt arising from an injury that was the

subject of a pending worker’s compensation claim. 15 U.S.C. § 1692e(2)(A). Gulf

Coast argues that Kottler suffered no concrete injury to give her standing to sue.

Gulf Coast also argues that it was not liable for sending Kottler a letter that sought

to verify, not to collect, a debt and that its violation of the Act was attributable to a

bona fide error that absolved it from liability. We affirm.

      We review de novo both standing and a summary judgment. Ouachita Watch

League v. Jacobs, 463 F.3d 1163, 1169 (11th Cir. 2006). Summary judgment is

appropriate when there exists no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

      Kottler suffered a concrete injury that gave her standing to sue Gulf Coast

for violating the Act. “[S]tanding consists of three elements: the plaintiff must have

suffered an injury in fact, the defendant must have caused that injury, and a

favorable decision must be likely to redress it.” Trichell v. Midland Credit Mgmt.,

Inc., 964 F.3d 990, 996 (11th Cir. 2020). An injury in fact consists of four

elements: the injury must invade a legally protected interest and be concrete,

particularized, and imminent. Id. Kottler alleged in her complaint that she received
                                            2
          USCA11 Case: 20-12239           Date Filed: 02/12/2021   Page: 3 of 5



a letter and telephone calls from Gulf Coast that falsely suggested she was liable

for medical bills owed by her employer for a work-related accident. See Fla. Stat.

§ 440.13(2), (14). Later, Kottler testified that she was “clustered and jumbled” why

she was receiving collection calls, the messages “scared” her into calling back, and

she feared that the company would “ruin her credit.” Kottler’s evidence satisfied

each element for an injury in fact. Kottler was entitled to avoid communication

concerning collection of a debt she did not owe, see 15 U.S.C. § 1562e, she

expended time addressing unwarranted collection calls, see Trichell, 964 F.3d at

997, and those calls upset her, see id.

      Undisputed evidence established that Gulf Coast sent Kottle a dunning letter.

The letter outlined the methods to pay an outstanding debt and stated that Kottler’s

“account . . . had been listed for collection,” that “[t]his is an attempt to collect a

debt and any information provided will be used for that purpose,” and that

“[u]nless [she] notif[ied] [Gulf Coast] within 30 days after receiving this notice

that [she] dispute[d] the validity of this debt, . . . [the company] will assume this

debt is valid.” The letter conveyed that Kottler was responsible for and overdue in

paying outstanding medical bills.

      The district court did not err in determining that Gulf Coast violated the Act.

The Act prohibits a debt collector from making a “false representation of the

character, amount, or legal status of any debt,” 15 U.S.C. § 1692e(2)(A), which

                                              3
          USCA11 Case: 20-12239        Date Filed: 02/12/2021     Page: 4 of 5



subjects it “to liability even when violations are not knowing or intentional,” Owen

v. I.C. Sys., Inc., 629 F.3d 1263, 1270–71 (11th Cir. 2011). A representation is

false if an unsophisticated or naive consumer would be deceived by the statement

of the debt collector. Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1172–73 (11th

Cir. 1985). Gulf Coast demanded that Kottler pay her medical bills, but in Florida

an “employee is not liable for payment for medical treatment or services

provided,” Fla. Stat. § 440.13(13)(g), and “[a] health care provider may not collect

or receive a fee from an injured employee,” id. § 440.13(13)(a). Instead, “[s]uch

providers have recourse against the employer or carrier for payment for [medical]

services rendered . . . .” Id. Any consumer in Florida unfamiliar with its worker’s

compensation laws who received the letter Kottler received would be misled to

think that she was obligated to remit payment for medical bills that were owed by

her employer. Gulf Coast falsely represented the legal status of the debt for

Kottler’s medical bills.

      The district court also did not err in determining that Gulf Coast could not

avoid liability for violating the Act based on a bona fide error defense. That

defense excepts a debt collector from liability if it proves that its violation of the

Act was not intentional, was a bona fide error, and “occurred despite the

maintenance of procedures reasonably adapted to avoid any such error.” Owen,

629 F.3d at 1271. The parties disagree only about whether Gulf Coast satisfied the

                                            4
          USCA11 Case: 20-12239        Date Filed: 02/12/2021     Page: 5 of 5



third requirement. To comply with that requirement, Gulf Coast had to “actually

employ[] or implement[] . . . procedures to avoid errors,” and then ensure those

procedures were “reasonably adapted to avoid the specific error at issue.” Id. at

1274 (internal quotation marks omitted). Gulf Coast implemented procedures that

were not reasonably tailored to identify a debt covered by the worker’s

compensation law. Gulf Coast relied on its clients to provide data that identified

possible worker’s compensation coverage, such as a listing of a common worker’s

compensation carrier, before investigating the status of the debt. Gulf Coast used

no additional screening procedures to detect if a debt was subject to worker’s

compensation before mailing a dunning letter. Because Gulf Coast relegated “its

oversight task to its creditor[s]” and lacked “internal controls . . . to reduce the

incidence of improper debt collection,” it was not entitled to avoid liability for a

bona fide error. See id. at 1276.

      We AFFIRM the summary judgment in favor of Kottler.




                                            5